662 S.E.2d 741 (2008)
SCOUTEN
v.
AMERISAVE MORTGAGE CORPORATION et al.
No. A06A1931.
Court of Appeals of Georgia.
May 13, 2008.
David E. Betts, Atlanta, for appellant.
Kilpatrick Stockton, Atlanta, Curtis A. Garrett, Jr., Charles M. Smith, for appellees.
MIKELL, Judge.
In Scouten v. Amerisave Mtg. Corp.,[1] the Supreme Court of Georgia reversed that part of our previous decision in which we affirmed the trial court's grant of appellees' motion to dismiss Scouten's defamation claim.[2] We therefore vacate that portion of our decision and adopt the judgment of the Supreme Court as our own.
*742 Judgment affirmed in part and reversed in part.
BLACKBURN, P.J., and ADAMS, J., concur.
NOTES
[1]  283 Ga. 72, 656 S.E.2d 820 (2008).
[2]  See Scouten v. Amerisave Mtg. Corp., 284 Ga. App. 242, 243(2), 643 S.E.2d 759 (2007).